       Case 2:16-cv-00304-TS-EJF Document 226 Filed 11/16/18 Page 1 of 6



Rhome Zabriskie
Zabriskie Law Firm, L.L.C.
899 North Freedom Blvd.
Provo, UT 84604
Telephone: (801) 375-7680
Fax: (801) 375-7686

Rand P. Nolen
Gregory D. Brown
David L. Hobbs
Fleming, Nolen & Jez, L.L.P.
2800 Post Oak Blvd., Suite 4000
Houston, TX 77056-6109
Telephone: (713) 621-7944
Facsimile: (713) 621-9638

Attorneys for Plaintiff/Relator Dr. Gerald Polukoff

                       IN THE UNITED STATES DISTRICT COURT
                          IN AND FOR THE DISTRICT OF UTAH
                                  CENTRAL DIVISION


 UNITED STATES OF AMERICA, ex rel.
 GERALD POLUKOFF, M.D.
                                                         PLAINTIFF’S RESPONSE IN
             Plaintiff/Relator,                       OPPOSITION TO MOTION TO STAY
                                                          PROCEEDINGS PENDING
 v.                                                       CERTIORARI PETITION

 ST. MARK’S HOSPITAL,                                     JURY TRIAL DEMANDED
 INTERMOUNTAIN HEALTHCARE, INC.,
 INTERMOUNTAIN MEDICAL CENTER,
 SHERMAN SORENSEN, M.D.,                                 Civil No.: 2:16-cv-00304-BCW
 SORENSEN CARDIOVASCULAR GROUP,

                                                                Judge Ted Stewart
            Defendants.
                                                         Magistrate Judge Evelyn J. Furse



       Plaintiff/Relator Dr. Gerald Polukoff, M.D.       (“Dr. Polukoff”) opposes Defendants

Intermountain Healthcare Inc. and Intermountain Medical Center (collectively “Intermountain”)

request to stay. This qui tam lawsuit was filed under seal on December 6, 2012. Yet in six years,
       Case 2:16-cv-00304-TS-EJF Document 226 Filed 11/16/18 Page 2 of 6



Dr. Polukoff has never been able to conduct any discovery. Dr. Polukoff is eager to commence

discovery without further delay, and “Plaintiff’s Motion For A Scheduling Order And/Or An

Initial Pretrial Scheduling Conference” is currently pending (Dkt. 220).

                                       BACKGROUND

       This case was originally filed in the Middle District of Tennessee. After it was unsealed,

the defendants moved to dismiss the complaint. The district court granted Defendant HCA, Inc.’s

motion and then held venue in Tennessee was improper. See United States ex rel. Polukoff v. St.

Mark's Hosp., No. 3:12-CV-01277, 2016 WL 1449219 (M.D. Tenn. Apr. 13, 2016). The case

was transferred to the District of Utah against the remaining defendants—St. Mark’s Hospital,

Intermountain, Dr. Sherman Sorensen, and Sorensen Cardiovascular Group renewed their

respective motions to dismiss.

       Dr. Polukoff served discovery on the defendants, but they moved to stay discovery,

pending the outcomes of their R. 12(b)(6) motions. Judge Parrish conducted an oral hearing on

the motions, then dismissed the case with prejudice and without leave to amend, and deemed the

defendants’ motions to stay discovery moot. United States ex rel. Polukoff v. St. Mark's Hosp.,

No. 16-cv-00304, 2017 WL 237615 (D. Utah Jan. 19, 2017).

INTERMOUNTAIN’S MOTION TO STAY WAS DENIED BY THE TENTH CIRCUIT

       Dr. Polukoff appealed Judge Parrish’s ruling. The Tenth Circuit Court of Appeals held

that Dr. Polukoff’s amended complaint satisfied the pleading requirements of Rules 12(b)(6) and

9(b), and reversed and remanded for further proceedings. United States ex rel. Polukoff v. St.

Mark's Hospital, 895 F.3d 730, 745–46 (10th Cir. 2018). Intermountain filed a petition for

rehearing en banc which was denied. United States ex rel. Polukoff v. St. Mark's Hospital, No.

17-4014 [10600663] (10th Cir., Oct. 29, 2018). A true and correct copy of the Order denying en



                                                2
        Case 2:16-cv-00304-TS-EJF Document 226 Filed 11/16/18 Page 3 of 6



banc rehearing is attached as Exhibit A and incorporated by reference the same as if fully set forth

at length. No member of the panel, or the entire Tenth Circuit Court of Appeals voted for

rehearing.     Days later, the Intermountain’s Motion to Stay the Mandate Pending Filing of a

Petition for a Writ of Certiorari was also denied. United States ex rel. Polukoff v. St. Mark's

Hospital, No. 17-4014 [10600663] (10th Cir., Nov. 5, 2018). A true and correct copy of the Order

denying Intermountain’s motion to stay is attached as Exhibit B, and incorporated by reference

the same as if fully set forth at length.

        A stay of the Tenth Circuit’s mandate would have only been appropriate if there was a

“substantial possibility that a petition for writ of certiorari would be granted.” 10th Cir. R.

41.1(B).     The Tenth Circuit denied Intermountain’s request for a stay 11 days ago. Yet,

Intermountain makes precisely the same arguments here about the merits of its writ as it made to

the court of appeals. Cf. See Motion To Stay The Mandate Pending The Filing Of A Petition For

A Writ Of Certiorari is attached as Exhibit C, and incorporated by reference the same as if fully

set forth at length.

        The law has not changed in the last 11 days 1. Whether a stay should be issued pending

review by the United States Supreme Court has already been decided against Intermountain and



1
  Intermountain’s motion should denied because the so-called circuit split is illusory, and it is
highly unlikely the Supreme Court will grant cert in this case. In fact, the Supreme Court recently
denied two petitions about this precise question. See Med. Device Bus. Servs., Inc. v. United
States ex rel. Nargol, 138 S. Ct. 1551 (2018) (where the Question Presented was: “Whether a
False Claims Act relator can satisfy Federal Rule of Civil Procedure 9(b)’s particularity
requirement without alleging details about any specific false claim.”); United States ex rel. Ibanez
v. Bristol-Myers Squibb Co., 138 S. Ct. 2582 (2018) (where the Question Presented was: “Can a
False Claims Act relator satisfy the pleading requirements of Federal Rule of Civil Procedure 9(b)
by alleging facts from which a reasonable person would deem the inference that a false claim was
submitted at least as compelling as any opposing inference?”). Recent appellate decisions affirm
the Tenth Circuit’s decision is entirely correct. See Acosta v Jani-King of Oklahoma, Inc., No.
17-6179 at 8-10 (10th. Cir. 2018); U.S. ex rel Anita Salingo, No. 16-56400 at 8-10 (9th Cir. 2018).

                                                 3
       Case 2:16-cv-00304-TS-EJF Document 226 Filed 11/16/18 Page 4 of 6



the Tenth Circuit’s ruling is the law of this case.

       The law of the case doctrine “posits that when a court decides upon a rule of law, that
       decision should continue to govern the same issues in subsequent stages in the same
       case.” Christianson v. Colt Indus. Operating Corp., 486 U.S. 800, 816, 108 S.Ct. 2166,
       100 L.Ed.2d 811 (1988) (internal quotation marks omitted). Thus, “when a case
       is appealed and remanded, the decision of the appellate court establishes the law of
       the case and ordinarily will be followed by both the trial court on remand and the appellate
       court in any subsequent appeal.” Rohrbaugh v. Celotex Corp., 53 F.3d 1181, 1183 (10th
       Cir.1995).

Roth v. Green, 466 F.3d 1179, 1187 (10th Cir. 2006); see also Mason v. Texaco, Inc., 948 F.2d
1546, 1553 (10th Cir.1991) (quoting Arizona v. California,460 U.S. 605, 618, 103 S.Ct. 1382,
1391, 75 L.Ed.2d 318 (1983)), cert. denied, 504 U.S. 910, 112 S.Ct. 1941, 118 L.Ed.2d 547
(1992).

Intermountain’s motion implicitly invites this Court not to follow the law of the case. The Court

must decline this invitation and apply the law of the case regarding a stay to this subsequent stage

of the proceeding. See Rohrbaugh v. Celotex Corp., 53 F.3d 1181, 1183 (10th Cir. 1995).

       Motions to stay are not favored when the result is a delay in discovery which prohibits the

litigation from moving forward. Feldman v. Flood, 176 F. R.D. 651, 652 (M.D.Fla.1997). The

following factors are relevant to the court’s decision: (1) whether a stay would promote judicial

economy, (2) whether a stay would avoid confusion and inconsistent results, and (3) whether a

stay would unduly prejudice the parties or create undue hardship. Alter v. F.D.I.C., 57 F.Supp.3d

1325, 1334–35 (D.Utah,2014). In this case, Dr. Polukoff has been waiting six years to begin

discovery, and the likelihood that the Supreme Court will grant Intermountain review is low, as

indicated by the Tenth Circuit’s ruling. Proceeding with discovery at this juncture could not cause

confusion or inconsistent results. And very significantly, “a party must demonstrate a ‘clear case

of hardship or inequity’ if ‘even a fair possibility’ exists that the stay would damage another

party.” Ben Ezra, Weinstien, & Co. v. America Online, Inc., 206 F.3d 980, 987 (10th

Cir.2000)(citing, Span–Eng       Assocs.     v.       Weidner, 771   F.2d    464,     468     (10th



                                                  4
       Case 2:16-cv-00304-TS-EJF Document 226 Filed 11/16/18 Page 5 of 6



Cir.1992) (quoting Landis v. North American Co., 299 U.S. 248, 255, 57 S.Ct. 163, 81 L.Ed. 153

(1936)). Intermountain has failed to demonstrate a “clear case of hardship or inequity,” for itself.

Rather, the hardship that would happen if a stay is granted is to Dr. Polukoff who would once

again be precluded from discovering his case while awaiting the outcome of a low probability

legal challenge.

       Intermountain is seeking an impermissible second bite at the proverbial legal apple

because it has already presented its argument to the Tenth Circuit and has been denied.      There

is no legal impediment to moving forward at this juncture, and there is not good cause for

permitting further delay.

       For the above reasons, Plaintiff/Relator Gerald Polukoff, M.D. respectfully asks the Court

to deny Intermountain’s Motion To Stay Proceedings Pending Certiorari Petition.

Dated: November 16, 2018

                                              Respectfully submitted,

                                              /s/ Rand P. Nolen
                                              Rhome Zabriskie
                                              Zabriskie Law Firm, L.L.C.
                                              899 North Freedom Blvd.
                                              Provo, UT 84604
                                              Telephone: (801) 375-7680
                                              Fax: (801) 375-7686
                                              Email: rhomelawyer@yahoo.com

                                              Rand P. Nolen
                                              Gregory D. Brown
                                              David L. Hobbs
                                              FLEMING, NOLEN & JEZ, LLP
                                              2800 Post Oak Blvd., Suite 4000
                                              Houston, TX 77056-6109
                                              Telephone: (713) 621-7944
                                              Facsimile: (713) 621-9638
                                              Email: rand_nolen@fleming-law.com
                                              Email: gregory_brown@fleming-law.com
                                              Email: david_hobbs@fleming-law.com

                                                 5
      Case 2:16-cv-00304-TS-EJF Document 226 Filed 11/16/18 Page 6 of 6




                                         Attorneys for Plaintiff/Relator Dr. Gerald
                                         Polukoff, M.D.

                             CERTIFICATE OF SERVICE

I hereby certify that on November 16, 2018, I electronically filed PLAINTIFF’S RESPONSE
IN OPPOSITION TO MOTION TO STAY PROCEEDINGS PENDING CERTIORARI
PETITION with the Clerk of the Court using CM/ECF system which will send notification of
such filing to the CM/ECF participants registered to receive service.

                                                /s/ Rand P. Nolen
                                                Rand P. Nolen




                                            6
